Exhibit 10.1

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is entered into as of November 16, 2012, among PLANAR SYSTEMS, INC., an Oregon
corporation (the “Borrower”), and BANK OF AMERICA, N.A., a national banking
association (the “Lender”).

RECITALS

A. Borrower and Lender are each a party to that certain Amended and Restated
Credit Agreement dated as of December 1, 2009 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
the terms defined therein being used herein as therein defined), pursuant to
which and subject to the terms and conditions therein contained, Lender agreed
to make loans to Borrower and to issue letters of credit for the account of
Borrower.

B. The Credit Agreement contains certain financial covenants binding upon
Borrower, including Section 6.12(a) thereof that requires Borrower to maintain
Tangible Net Worth as of the end of each fiscal quarter equal to $48,000,000
plus 50% of net income (without subtracting net losses) of Borrower earned in
each quarterly accounting period commencing after September 30, 2010.

C. Borrower has requested that Lender amend Section 6.12(a) of the Credit
Agreement to require Borrower to maintain Tangible Net Worth as of the end of
each fiscal quarter equal to $38,000,000 plus 50% of net income (without
subtracting net losses) of Borrower earned in each quarterly accounting period
commencing after June 30, 2012, which Lender has agreed to do, subject to the
terms and conditions of this Amendment.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, the parties
agree as follows:

AGREEMENT

1. Definitions; Interpretation. All capitalized terms used in this Amendment and
not otherwise defined herein have the meanings specified in the Credit
Agreement. The rules of construction and interpretation specified in
Sections 1.02 and 1.05 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Amendment Section 1.01. In the definition of Applicable Rate set forth in
Section 1.01, clause (d) thereof is amended and restated to read:

(d) with respect to the commitment fee, 0.30%.

(b) Amendment to Section 6.12. In Section 6.12, subsection (a) thereof is
amended and restated to read:

(a) Tangible Net Worth. Maintain Tangible Net Worth as of the end of each fiscal
quarter equal to $38,000,000, adjusted by adding 50% of net income (without
subtracting net losses) of Borrower and its Subsidiaries on a consolidated
basis, earned in each quarterly accounting period commencing after June 30,
2012.

 

1



--------------------------------------------------------------------------------

3. Conditions to Effectiveness. Notwithstanding anything contained herein to the
contrary, this Amendment shall become effective as of November 16, 2012;
provided that each of the following conditions is fully and simultaneously
satisfied on or before November 23, 2012:

(a) Delivery of Amendment. Borrower and Lender shall have executed and delivered
counterparts of this Amendment to each other;

(b) Confirmation of Guarantors. Each Guarantor shall have executed and delivered
to Lender a Consent of Guarantors in the form of Annex 1 hereto;

(c) Authorization. Lender shall have received the following, each in form and
substance and dated as of a date satisfactory to Lender:

(i) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Lender
may require to establish the identities of and verify the authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment, the attached Consent of Guarantors, and the
other Loan Documents to which such Loan Party is a party;

(ii) such evidence as Lender may reasonably require to verify that each Loan
Party is duly organized or formed, validly existing, in good standing and
qualified to engage in business in each jurisdiction in which it is required to
be qualified to engage in business, including certified copies of each Loan
Party’s Organization Documents, certificates of good standing and/or
qualification to engage in business; and

(d) Representations True; No Default. The representations of Borrower as set
forth in Article V of the Credit Agreement shall be true on and as of the date
of this Amendment with the same force and effect as if made on and as of this
date or, if any such representation or warranty is stated to have been made as
of or with respect to a specific date, as of or with respect to such specific
date. No Event of Default and no event which, with notice or lapse of time or
both, would constitute an Event of Default, shall have occurred and be
continuing or will occur as a result of the execution of this Amendment.

4. Representations and Warranties. Borrower hereby represents and warrants to
Lender that each of the representations and warranties set forth in Article V of
the Credit Agreement is true and correct as if made on and as of the date of
this Amendment or, if any such representation or warranty is stated to have been
made as of or with respect to a specific date, as of or with respect to such
specific date. Borrower expressly agrees that it shall be an additional Event of
Default under the Credit Agreement if any representation or warranty made by
Borrower hereunder shall prove to have been incorrect in any material respect
when made.

5. No Further Amendment. Except as expressly modified by this Amendment, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect and the parties hereby ratify their respective obligations
thereunder. References in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Credit Agreement shall be deemed to be references to the
Credit Agreement as modified hereby.

6. Reservation of Rights. Borrower acknowledges and agrees that the execution
and delivery by Lender of this Amendment shall not be deemed to create a course
of dealing or otherwise obligate Lender to forbear or execute similar amendments
under the same or similar circumstances in the future.

7. Miscellaneous.

(a) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF OREGON; PROVIDED THAT LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

(c) Integration. This Amendment, together with the other Loan Documents,
comprises the complete, final and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.

(d) Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

(e) Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS AFTER OCTOBER 3, 1989, CONCERNING
LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR
HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY LENDERS TO BE ENFORCEABLE.

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by its duly
authorized officer as of the day and year first above written.

 

PLANAR SYSTEMS, INC., an Oregon corporation By:  

 

Name:  

 

Title:  

 

BANK OF AMERICA, N.A., a national banking association By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

Annex 1

CONSENT OF GUARANTORS

This CONSENT OF GUARANTORS (this “Consent”) is entered into as of as of
November 16, 2012, by PLANAR CHINA LLC, an Oregon limited liability company
(“Planar China”), CLARITY, A DIVISION OF PLANAR SYSTEMS, INC., an Oregon
corporation (“Clarity”), PLANAR TAIWAN LLC, an Oregon limited liability company
(“Planar Taiwan” and together with Planar China and Clarity, collectively, the
“Guarantors” and individually, a “Guarantor”), to and in favor of BANK OF
AMERICA, N.A., a national banking association (the “Lender”).

RECITALS

A. Planar Systems, Inc., an Oregon corporation (the “Borrower”), and Lender are
party to that certain Amended and Restated Credit Agreement dated as of
December 1, 2009 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

B. In connection with and as a condition to the obligation of Lender to make its
initial Credit Extension under the Credit Agreement, each Guarantor and Runco
International, LLC, an Oregon limited liability company (“Runco”), entered into
that certain Amended and Restated Continuing Guaranty dated as of December 1,
2009 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Guaranty”), pursuant to which each Guarantor and Runco
guaranteed, among other things, the payment and performance of the debts,
liabilities, obligations, covenants and duties of, Borrower to Lender arising
under the Credit Agreement and the other Loan Documents to which Borrower is a
party.

C. On September 28, 2012, Runco merged with and into Borrower.

D. Borrower and Lender intend to enter into that certain Fourth Amendment to
Amended and Restated Credit Agreement dated as of October 12, 2012 (the
“Amendment”), pursuant to which the Lender will agree to amend Section 6.12(a)
of the Credit Agreement to reduce the minimum Tangible Net Worth that Borrower
is required to maintain as of the end of each fiscal quarter.

E. It is a condition precedent to the effectiveness of the Amendment that each
Guarantor enter into this Consent.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, each Guarantor
agrees as follows:

AGREEMENT

1. Definitions. Capitalized terms not otherwise defined in this Consent shall
have the meanings given in the Guaranty, and if not defined therein shall have
the meanings given in the Credit Agreement.

2. Consent. Each Guarantor hereby acknowledges that it has received a copy of
the Credit Agreement and hereby consents to its contents, including all prior
and current amendments to the Credit Agreement (notwithstanding that such
consent is not required).

3. Ratification and Confirmation. Each Guarantor hereby ratifies and confirms
each of its debts, liabilities, obligations, covenants and duties to Lender
arising under the Guaranty and the other Loan Documents to which such Guarantor
is a party. Each Guarantor hereby confirms and agrees that its guarantee of the
payment and performance of the Guaranteed Obligations (as defined in the
Guaranty) remains in full force and effect, and that the Guaranteed Obligations
(as defined in the Guaranty) shall include the debts, liabilities, obligations,
covenants and duties of, Borrower to Lender arising under the Credit Agreement
and the other Loan Documents to which Borrower is a party.

 

1



--------------------------------------------------------------------------------

4. Representations and Warranties. Each Guarantor hereby represents and warrants
to Lender that each of the representations and warranties set forth in
Section 28 of the Guaranty is true and correct as if made on and as of the date
of this Consent.

5. Governing Law. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF OREGON; PROVIDED THAT LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

6. Severability. Any provision of this Consent that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

7. Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS AFTER OCTOBER 3, 1989, CONCERNING
LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR
HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY LENDERS TO BE ENFORCEABLE.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor have executed this Consent of Guarantors by
its duly authorized officer as of the day and year first above written.

 

PLANAR CHINA LLC, an Oregon limited liability company By:  

 

Name:  

 

Title:  

 

CLARITY, A DIVISION OF PLANAR SYSTEMS, INC., an Oregon corporation By:  

 

Name:  

 

Title:  

 

PLANAR TAIWAN LLC, an Oregon limited liability company By:  

 

Name:  

 

Title:  

 

 

3